El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Como los nombres de la Compañía de Ferrocarriles de Puerto Rico, Compañía Ferroviaria de Circunvalación de Puerto Rico y de American Railroad Company of Porto Rico ban de ser usados frecuentemente en el curso de esta opinión, los abreviaremos en esta forma: llamaremos a la primera, Compañía de Ferrocarriles; a la segunda, Compa-ñía de Circunvalación y a la tercera, American Company.
El demandante reclama en este pleito indemnización por daños que un automóvil de su propiedad sufrió al tratar de evitar un choque con un tren de carga que cruzaba la ca-rretera de la Carolina a Río Piedras en el sitio en que está la Central Progreso y dirigió su acción contra la Compañía, de Circunvalación alegando que es una corporación de ser-vicio público dedicada al transporte de pasajeros y carga por medio de ferrocarril y que en la fecha a que la demanda *164se refiere (22 de septiembre de 1920) la demandada estaba explotando el servicio de carga o transporte de pasajeros entre San Juan y Carolina, usando máquinas y vagones de carga y conduciendo los mismos por la vía que cruza la ca-rretera por aquel sitio, y explotaba la dicha línea bajo el nombre de American Company, aunque era su sucesora.
La demandada hizo una negación general de todos y cada uno de los hechos alegados en la demanda y celebrado el juicio recayó sentencia declarando sin lugar la demanda por lo que el demandante interpuso esta apelación.
Uno de los motivos que tuvo la corte inferior para su sentencia fué que la demandada, Compañía de Circunvala-ción, no es responsable del accidente por el que se reclama porque es meramente una tenedora de las acciones de la American Company, la que según la prueba era la que tenía autoridad sobre los empleados de los trenes.
De la prueba resulta que la Compañía de Ferrocarriles es dueña de la línea férrea cuya explotación tiene la American Company y que la Compañía de Circunvalación no tiene el manejo y explotación de ningún ferrocarril en esta isla, habiéndose limitado a comprar por medio de un sindicato acciones y bonos de la Compañía de Ferrocarriles y de la American' Company, por lo que no puede ser responsable de los actos de los empleados de la American Company que es la que explota los ferrocarriles de la otra compañía dueña de ellos.
La única evidencia presentada por el demandante para sostener que su acción está bien dirigida contra la deman-dada es una carta que don Emilio Jiménez, como gerente de la demandada, envió el 24 de julio de 1920 a la Comisión de Servicio Público informándole que el 10 de abril del mismo año se hizo un contrato entre el representante de los accionistas de la Compañía de Ferrocarriles y los tenedo-res de acciones y de bonos de la American .Company de una parte, y de la otra un sindicato compuesto de tres perso-nas, por el cual se convino la venta al sindicato de las ac-*165ciones de la Compañía de Ferrocarriles, respetando los compradores los bonos emitidos pendientes de dicha com-pañía; la venta al sindicato de las acciones de la American Company y de la única emisión de bonos qne ha he-cho y qne dicho, sindicato organizó con otras personas nna compañía de servicio público con el nombre de “Compañía Ferroviaria de Circnnvalación de Pnerto Rico” con el pro-pósito de obtener todas las acciones y bonos de la Compa-ñía dé Ferrocarriles y todas las acciones y bonos y activo de la American Company y de conseguir nn traspaso a sn favor de las franquicias y propiedades de la Compañía de Ferrocarriles. En ese documento se dice también qne los derechos de ese contrato los ha cedido el sindicato a la Compañía de Circunvalación, la que se propone adquirir todas o la mayoría de las acciones y bonos de las dos com-pañías mencionadas, la cesión por la American Company del contrato de explotación que tiene con la otra compa-ñía y las franquicias y títulos de dominio de la Compañía ele Ferrocarriles. No se probó que la Comisión de Servi-cio Público aprobara esas operaciones.
Como se ve, ese documento no prueba que la demandada está explotando los ferrocarriles sino todo lo contrario, pues dice que es la American Company la que los explota, aun-que la Compañía de Circunvalación se propone conseguir la cesión de esa explotación, y tampoco prueba que tenga todas las acciones de dicha corporación, aunque se propone adqui-rirlas todas o la mayoría de ellas. Además, el testigo don Emilio Jiménez, que es director de la American Company y gerente de la Compañía de Circunvalación, declaró ter-minantemente que la American Company es la que opera los trenes que circulan entre San Juan y Carolina y que la Compañía de Circunvalación no está circulando tren alguno con su nombre ni con el de la American Company. Tam-poco esa prueba demuestra que la American Company haya traspasado su negocio a la demandada ni siquiera que haya *166adquirido un número tal de sus acciones que la den el control de su negocio.
Por las razones expuestas la sentencia apelada debe ser confirmada.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.